Per curiam.
After the trial court granted the husband’s motion for summary judgment of divorce which was opposed by the wife’s affidavit expressing her opinion that the marriage was not irretrievably broken and that the parties may reconcile, this court decided Dickson v. *551Dickson, 238 Ga. 672 (235 SE2d 479) (1977), which mandates denial of judgment of divorce on summary judgment where a party files such an affidavit opposing the grant of a divorce.
Argued July 11, 1977
Decided September 7, 1977.
Smalley & Cogburn, Robert H. Smalley, Jr., for appellant.
Beck, Goddard, Owen & Murray, John H. Goddard, Jr., Samuel A. Murray, for appellee.

Judgment reversed.


All the Justices concur.